Deen, Presiding Judge.
1. By deposition one of the claimant’s medical doctors testified that on two occasions prior to the original agreement between the claimant and his employer as to total disability, the claimant had been advised that he could return to work. The claimant argues that the agreement is res judicata and evidence as to his pre-agreement condition should not have been heard. Gorman v. Employers Mut. Liab. Ins. Co., 113 Ga. App. 500 (1) (148 SE2d 463). If the pre-agreement opinion of the doctor was the only evidence of the, change in the claimant’s condition, Gorman would be applicable. The original agreement is res judicata as to the essential element of accidental injury arising out of and in the course of employment; res judicata as to the original award does not apply when the issue is change of condition under Code Ann. § 114-709. Rhindress v. Atlantic Steel Co., 71 Ga. App. 898 (4) (32 SE2d 554). Here there was additional medical testimony, based upon two examinations made after the agreement, that the claimant could return to work; such evidence was *495competent. Fidelity &c. Co. v. Parham, 218 Ga. 640 (129 SE2d 868).
2. The evidence was sufficient to authorize the finding that there had been a change in the claimant’s condition. Walker v. U. S. F. & G. Co., 64 Ga. App. 459 (13 SE2d 526).

Judgment affirmed.


Quillian and Webb, JJ., concur.